RECEIVED IN                                                                FILED IN
     COURT OF CRIMINAL APPEALS
                                                                             COURT OF CRIMINAL APPEAl S
                                              ND. PD-862-07
           JAN 21 2015                            IN TEE
                                                                                     JAN 23 2015
                                      CDURT CF CRIMINAL APPEALS
        Abel Acosta, Clerk                                                       Abel Acosta, Clerk
                                              AUSTIN, TEXAS




                                               CHARLES CAMP
                                                Appellant

                                                    VS


                                              SIKIE CF TEKAS
                                                 Appellee


                           fton Appeal No. 02-13-00247-CR/O2-13-CO248-CR/
                                              02-13-00248-CR/02-13-0025CKR
                             Cn Appeal from The Second District of Texas
                                 f     Tarrant County, Texas
                         Trial Court No. 132466R/132466ayl32467LR/l324677R


                             E3RST M3QEN ECR EXltNiiCN CF TDE OD FUE
                                   PEHEKN KR XS3SEXS3VKL REVIEW

TO THE EQCRABLE JUDCES CF THE CCURT CF CRIMINAL APPEALS:

      Comes now,   Charles Camp,   Petitioner, and files this Motion for an extension of sixty (60)
days in which to file petiticn for Eiscreticnary Review. In support of this motion, appellant
shows the Court the followinq:


       The Petitioner was convicted in the 297th District Court of Tarrant County, Texas of the
offense cf ^ggrevated R±bery in Itial Curt Nb. 1324667R/1324668R/1324671R and 1324S77R styled
State of Texas vs Charles Camp. The Petitioner appealed to the Court of Appeals, Second District.
The case was affirmed    Eecatber 11, 2014.

                                                    n

        The present deadline for filing the Petiticn for Discretionary Review   is   Janurary   10,
2015. The Petitioner has not requested any extension prior to this request.
                                                   in

       Petitioner's request for an extension is based on the following facts:

1.     Petitioner was not informed of the decision of the Court of Appeals in Affirming his case
until January 2, 2014.


                                                   (1)
2.   Petitioner is proceeding pro se as a layman and is unskilled and unknowledgeable in natters
of law and legal procedure.
3.   Petitioners' access to legal research materials located within the prison unit law library
is limited to approximately 8-12 hours per week.
4.   The claims presented for review on appeal by appellate counsel present numerous, complex
issues which require a substantial amount of tine for Petitioner as a layman in researching
and desseminating legal principles and procedures in ireaningfully preparing and presenting Pe
tition for Discretionary Review in this case.
5.   Petitioner does not seek additional tine to file Petiticn fee Discretionary Review for undue
delay.


WEEEFCFE, Petitioner prays this Gburt grant this moticn and extend the deadline for filing
Petition for Discretionary Review in Cause No. PD-0862-07 up to and including March 11,2015.




                                                                         Respectfully Submitted

                                                                                        2
                                                                         Charles Camp
                                                                         Petitioner, Pro Se
                                                            Texas Dspartmant of Criminal Justice
                                                                          Institutional Division
                                                                             F.M. Robertson thit
                                                                                TDCJ-ID# 1857911
                                                                               Abilene, TX 79601




                                                (2)
f,D. ftp* aSpfe c Ca-CvtdL St^ko^



 0^0*>U % 10^
  &£;         Ut>. gft-owL-oi              P/hvw >/ Sr^rg



 DgML fA£.g.i£ f


     ^i^ci6i>ti_^<_Jt:'j^iift Ca -Vki <,vb<Mg_ r\0 <v>W<-*JL <y><A ^KW o<tu^>e- ts t&A^^ «x>c c                   s


cx"c^,xfl Hpl rsV- U_fc4-ito.A X**c Z^jX^\ sToa 0£-               iv<we_. JU> -C^Va- "e-UViavx *-&*-
                                                                                                      &rtS iu-\




   T^ft^L                   •fr^r   i\o^<" A^/wx- ci^Ji. V^y\X,   a.'S5\«>V<w>oL^- y.t -V6la^ Av<^krgr,
                  -T



        CU^iO^    ,u

               *-~ ^
                                4.
                            CA*"t



Cjr>cwV^--s     Ct

y«-ArvWo^iu-           X<~e> Sg-

 Axas DA^t,tb«>^t«.T_*fc (U'l .v\'\ (\ci J VnsV^ c<-
   i$okMtC>e^_X5^lNS3-<^>-
                                                                                       RECEIVED IN
                                                                                COURT OF CRIMINAL APPEALS

                                                                                      -JAN 21 2015
 A^U,xc^v-w. "11k6(
                                                                                    Abel Acosta, Clerk